Citation Nr: 1444106	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  12-08 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The Veteran served on active duty from September 1942 to November 1945.  The Veteran died in April 2010; his wife died in July 2010.  The appellant is the Veteran's son.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 determination issued by the Department of Veterans Affairs (VA) Regional Office and Insurance Center in Philadelphia, Pennsylvania.


FINDINGS OF FACT

1.  In a December 2008 rating action, the RO awarded the Veteran nonservice-connected pension benefits with an aid and attendance allowance, effective October 31, 2008.  He died in April 2010, after funds had begun being paid in connection with his award.

2.  In August 2010, the appellant submitted a claim for accrued benefits. 

3.  The evidence reflects that there was no pending claim for benefits at the time of the Veteran's death. 


CONCLUSION OF LAW

The appellant has no legal entitlement to accrued benefits.  38 U.S.C.A. §§ 101, 5121 (West 2002); 38 C.F.R. §§ 3.57, 3.1000 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist appellants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  These duties do not apply to claims that turn on statutory interpretation, such as the appellant's claim for accrued benefits.  Smith v. Gober, 14 Vet. App. 227, 231-2 (2000).  See also Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  Therefore, the Board finds that no further discussion of the duty to notify and assist is necessary in this case.

Legal Criteria

Periodic monetary benefits to which a Veteran was entitled at death, either by reason of existing VA ratings or decisions or those based on evidence in the file at date of death, and due and unpaid, are known as "accrued benefits."  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000; see also Zevalkink v. Brown, 102 F.3d 1236 (Fed Cir. 1996).

For a claimant to prevail on an accrued benefits claim, the record must show that (i) the appellant has standing to file a claim for accrued benefits, (ii) the veteran had a claim pending at the time of death, (iii) the veteran would have prevailed on the claim if he had not died; and (iv) the claim for accrued benefits was filed within one year of the veteran's death.  38 U.S.C.A. § 5121, 5101(a); 38 C.F.R. § 3.1000; Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).

Following timely filing of a proper claim, such benefits will be paid according to a statutorily prescribed order of distribution.  Essentially, accrued benefits are paid as follows:  (i) to the Veteran's spouse; (ii) his or her children (in equal shares); or (iii) his or her dependent parents (in equal shares) or the surviving parent.  38 U.S.C.A. § 5121(a)(2); 38 C.F.R. § 3.1000(a)(1).  In all other cases, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of last sickness or burial.  38 U.S.C.A. § 5121(a)(6); 38 C.F.R. § 3.1000(a)(5).

Only evidence contained in the claims file at the time of the Veteran's death will be considered when reviewing a claim for accrued benefits.

Initially, in this case, there was no pending claim at the time of the Veteran's death in April 2010.  In a December 2008 decision the Veteran was awarded nonservice-connected disability pension with entitlement to aid and attendance, effective October 31, 2008.  He had been in receipt of these benefits when he died.  He did not file any other claim, nor was any other claim pending at the time of his death.  Therefore, because the record shows that the Veteran did not have any type of claim pending at the time of his death, there are no possible accrued benefits that could be paid to the appellant.  See Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).

Further, while the appellant contends that the VA Form 21-534 (Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by Surviving Spouse or Child) he submitted to VA in April 2010 should have been properly considered a claim submitted on behalf his mother (who passed away soon after in July 2010), the fact that the Veteran had no pending claim at the time of his death makes this argument essentially moot.  

In sum, the appellant has no legal basis for entitlement to accrued benefits because there was no pending claim at the time of the Veteran's death on which the appellant's accrued benefits claim could be based.  38 U.S.C.A. § 5121(a) and 38 C.F.R. § 3.1000.

As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to accrued benefits is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


